PER CURIAM.
Appellant Mark Angelo Papagno’s appeal from the order denying his motion for jail time credit is affirmed without prejudice to his right to timely seek post-conviction relief in a duly verified motion filed under rule 3.850, 3.987 Fla. R.Crim. P., or alternatively, in a motion to correct illegal sentence with the required allegations of where in the record the information can be located and how the record demonstrates entitlement to the relief requested. Toro v. State, 719 So.2d 947, 948 (Fla. 4th DCA 1998).
DELL, SHAHOOD and HAZOURI, JJ., concur.